DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF SINGAPORE on 03/27/2019. It is noted, however, that applicant has not filed a certified copy of the SG10201902757X application as required by 37 CFR 1.55.
Claim Objections
Claim 19 is objected to because of the following informalities: line 4 is blank, so it should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejectedKnickerbocker et al. (U.S. Patent No. 9,704,822) in view of Tsai et al. (U.S. Patent No. 10,269,611).
Regarding to claim 1, Knickerbocker teaches a method for post bond inspection comprising:
providing a carrier with die bond regions, wherein a die bond region includes local carrier fiducials from which a target bond position of the die bond region is derived (Fig. 5A, element 100, Fig. 6, lines 35-36; Fig. 9, element 300; column 10, lines 35-40);
providing a selected die for bonding to a selected die bond region of the die bond regions on the carrier, wherein an active surface of the selected die is bonded to the selected die bond region (Fig. 5A, element 200, column 6, lines 35-36; Fig. 9, element 302; column 10, lines 35-40);
aligning the selected die to the target bond position on the selected die bond region, wherein aligning the selected die to the target bond position comprises
determining the target bond position based on local carrier fiducials of the selected die bond region (Fig. 5A, element 106, column 6, lines 38-39),
determining a die reference point on the active surface of the selected die (Fig. 5A, element 208, column 6, lines 38-39),
determining a reference point offset for the die reference point (Figs. 5A-B), and
aligning the die reference point to the target bond position (Figs. 6A-B, column 7, lines 50-56);
bonding the selected die (bonded die) to the die bond region after the selected die is aligned to the target bond position (Figs. 6A-B, column 7, lines 39-45).
In Figs. 6A-B and Figs. 9-11, Knickerbocker discloses after bonding, the target bond position is on the local carrier fiducials of the selected die bond region (column 8, lines 59-65), die reference point is on a bonded position of the die and the reference point offset (column 8, lines 
Knickerbocker does not clearly disclose a step of performing a post bond inspection on the bonded die to determine if the post bond die reference point is aligned to the target bond position.
Tsai disclose a step of performing a post bond inspection on the bonded die, wherein the post bond inspection comprises determining the target bond position based on the local carrier fiducials of the selected die bond region, determining a post bond die reference point based on a bonded position of the die and the reference point offset, and determining if the post bond die reference point is aligned to the target bond position (Fig. 6A, column 10, lines 57-67; column 11, lines 1-5; column 11, lines 53-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knickerbocker in view of Tsai to perform a post bond inspection on the bonded die to determine if the post bond die reference point is aligned to the target bond position, in order to ensure the product is fully functional and reliable, thus to enhance reputation. 
Regarding to claim 2, Knickerbocker teaches determining the die reference point comprises determining a plurality of die reference points (Figs. 9-11).
Regarding to claim 3, Knickerbocker teaches the plurality of die reference points are offset by a die reference point off set (Figs 5A-B, Fig. 10).
Regarding to claim 4, Knickerbocker teaches determining the target bond position comprises determining a carrier reference point based on the local carrier fiducials (column 7, lines 25-28).
Regarding to claim 5, Knickerbocker teaches determining the carrier reference point comprises determining a plurality of carrier reference points (Fig. 9, elements 306, elements 320).
Regarding to claim 6, Knickerbocker teaches the plurality of carrier reference points are offset by a carrier reference point offset (Figs. 5A-B, Fig. 10).
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “calculating a second die reference point based on the second die fiducials, and wherein the reference point offset is an offset between the die reference point and the second die reference point” in combination with the limitations recited in claim 1 and the rest of limitations recited in claim 7.
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “identifying second die fiducials on edges of the selected die; and wherein the reference point offset is an offset between the first and second die fiducials” in combination with the limitations recited in claim 1 and the rest of limitations recited in claim 8.
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “identifying second die fiducials on edges of the selected die, and wherein the reference point offset is an offset between the die reference point and the second die 
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “calculating a second die reference point based on the second die fiducials; and wherein the reference point offset is an offset between the second die reference point and the first die fiducials” in combination with the limitations recited in claim 1 and the rest of limitations recited in claim 10.
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “a processor, the processor receives input from the camera module, the processor is configured to perform an inspection including a post bond inspection comprising determining the target bond position based on the local career fiducials of the selected die bond region, retrieving, from a memory storage, a reference point offset determined for the die reference point during die aligning, deriving a post bond die reference point based on a bonded position of the die (bonded die position) and the reference point offset” in combination with the rest of limitations recited in claim 11. Comparing to the prior-art of the record, the most relevant prior art is Seyama (U.S. Patent Application Publication No. 2019/0304852). Seyama discloses the limitations of claim 11 except for the limitations listed above. Knickerbocker et al. (U.S. Patent No. 9,704,822) and Tsai et al. (U.S. Patent No. 10,269,611) also discloses some of the elements and features of the claim. However, the cited references and the pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged in the manner as claimed by the Applicants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828